DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.
Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 31 January 2022 is acknowledged.
	The requirement is made final.

Status of Claims
	Claims 17-19 are withdrawn leaving claims 1-19 pending with claims 1-16 presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ridge (claim 10), “no convex areas opening towards the top end along the perimeter of the pocket facing the wrist section of the glove” (claim 15) must be shown or the feature(s) canceled from 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “no convex areas opening towards the top end along the perimeter of the pocket facing the wrist section of the glove” (claim 15). It is not clear where this is disclosed in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-4, 11-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 2 recites “along the length of the hand” and “along a width of the hand” and human organisms including human anatomy are non-statutory subject matter. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., --a direction adapted to be along the length of the hand--).

Claims 11 and 12 recite “along the bones of a finger” and human organisms including human anatomy are non-statutory subject matter. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., --adapted to be along the bones of a finger--).
	Claim 13 recites “a finger, joint o knuckle of the hand” and human organisms including human anatomy are non-statutory subject matter. This rejection may be overcome by amending the recitation to a proper functional recitation (e.g., --adapted to receive one of the group of a finger, joint or knuckle of the hand--).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20180360143 A1, hereinafter, “Williams”).

As to claim 1, Williams discloses a glove (“glove,” title) formed by a substantially uniform thickness (“substantially” uniform, at least in portions), polymeric material (para. 0015 discloses, “polymeric gloves”);
said glove having a palm portion, a back portion, finger portions, and a thumb portion (para. 0024 discloses, “The polymeric glove 100 comprises a thumb 152, a plurality of fingers 154, 156, 158, 160, a palm region (not shown in this view), and a backhand region 164.”);
said glove having a top end at a wrist portion of the glove and a bottom end at a remote end of the finger portions (fig 1);
said glove having at least one pocket for selectively receiving at least a portion of a hand therein (two peaks 170), and wherein said pocket is formed on one of the group of the palm, back (at least fig 1), finger (at least fig 1) and thumb portions (at least fig 1) and extending therefrom to define a relief zone (stress-reducing ridges 150);
said pocket having a circumference extending completely around the perimeter of the pocket between the pocket and the glove (at least fig 1);
wherein the arrangement of the pocket allows for a uniform flow of the polymeric material in a liquid form past the pocket during dip molding formation of the glove to prevent collection of polymeric material about the pocket perimeter to provide a substantially uniform thickness of the glove and the pocket along the pocket perimeter (capable of allowing).



As to claim 3, 5, and 8, Williams discloses the pocket has a frusto-diamond shape (see a portion of fig 3, annotated below to show how the pocket “is in the general shape of a diamond, where the points have been eliminated to provide a smooth transition from one side of the diamond to another,” as Applicant has defined “frusto-diamond” in para. 063 of the present specification).

    PNG
    media_image1.png
    460
    568
    media_image1.png
    Greyscale




As to claim 6, Williams discloses the glove of claim 1, wherein the drip molding process causes the liquid form polymeric material to flow downwardly in a direction from the top end to the bottom end during formation; and said relief zone is tapered in a direction from nearest the top end continuously outward along a portion of the length of relief zone to facilitate laminar flow of the polymeric material past the relief zone during formation of the glove to prevent pooling at or along the relief zone (The recitation “wherein the drip molding process causes the liquid form polymeric material to flow downwardly in a direction from the top end to the bottom end during formation; and said relief zone is tapered in a direction from nearest the top end continuously outward along a portion of the length of relief zone to facilitate laminar flow of the polymeric material past the relief zone during formation of the glove to prevent pooling at or along the relief zone” is a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  





As to claim 10, Williams discloses the glove of claim 9, wherein the pocket has a ridge down a center of the hump shape (valley 172, which is the structural equivalent of the claimed groove according to para. 051 and fig 6A of the present specification, where a ridge is equivalent to a groove/ valley) to lower a profile of the pocket (capable of and lowering a profile).  

As to claim 11, Williams discloses the glove of claim 1, wherein the glove has a first stress line axis along the bones of a finger (see a portion of fig 3 annotated below), and wherein the pocket is located along the first stress line axis (see a portion of fig 3 annotated below) to reduce stress of the glove along the finger when the finger is curled or moved laterally (capable of reducing stress).

    PNG
    media_image2.png
    257
    261
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    317
    336
    media_image3.png
    Greyscale


As to claim 13, Williams discloses the glove of claim 7, wherein the pocket receives one of the group of a finger, joint or knuckle of the hand therein (see at least fig 1).  

As to claim 14, Williams discloses the glove of claim 7, wherein a flexing of a hand wearing the glove causes at least one knuckle joint to more to within the pocket to allow the hand to bend without having to stretch the glove (capable of moving).  



As to claim 16, Williams discloses a polymeric glove (para. 0015 discloses, “polymeric gloves”) having a palm portion, a back portion, finger portions, and a thumb portion (para. 0024 discloses, “The polymeric glove 100 comprises a thumb 152, a plurality of fingers 154, 156, 158, 160, a palm region (not shown in this view), and a backhand region 164.”);
said glove having a top end at a wrist portion of the glove and a bottom end at a tip end of the finger portions (fig 1);
said glove having at least one pocket for receiving at least a portion of a hand therein (two peaks 170), and wherein said pocket is formed on one of the group of the palm, back (at least fig 1), finger (at least fig 1) and thumb portions (at least fig 1) and extending therefrom to define a relief zone (stress-reducing ridges 150);
said pocket having a circumference extending completely around the pocket between the pocket and the glove (at least fig 1);
said pocket tapering from a middle portion of said pocket to a top portion of said pocket nearer said top (at least fig 3);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar gloves having areas of relief at the joints on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732